DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Consistent with MPEP 2120(I), this Office Action contains “backup rejections” that are made in addition to rejections based on the best available art. Applicant is urged to make any replies responsive to all rejections. See the “Response to Arguments” section for further details.

Response to Arguments
Applicant’s amendments to claim 1 are sufficient to overcome the rejection under 35 USC 112(b). The amendments to claim 8 are not. See the updated rejection below.

Applicant’s arguments with respect to the rejections of claims 1-8 under 35 USC 103(a) have been fully considered but are technically moot in view of the new grounds of rejection.
Applicant’s amendments have altered the scope of the claims so as to make them significantly broader. For example, while the previous version of the claims required conditional sending of the message and unconditional receiving and processing of the message, the current version of the claims (including new claim 9) encompasses the scenario where the “logical condition” is not satisfied, and therefore the contingent sending, receiving, and processing all need not occur. 

However, consistent with MPEP 2120(I), the Examiner is supplying an alternative to the rejection under 35 USC 102, to correspond to a claim interpretation where the contingent limitations are somehow required by the claim. To the extent that Applicant’s arguments apply to such an interpretation, they are not persuasive.
Applicant argues that “since the comparison of the priorities is performed onboard the MVCU and not by the server,” then Oesterling fails to teach the limitation that Oesterling’s message “includes at least one data identifying the type of event.” The Examiner respectfully disagrees. First, Oesterling explicitly indicates that the message includes the priority factor, which itself identifies the type of event (e.g., identifying an event as a high-priority or low-priority event). See [0019]. Second, Oesterling teaches including the event data itself, which necessarily includes an identifier identifying the event so that the call center may distinguish, e.g., emergency calls from oil life or tire pressure reports. See [0045]-[0047]. Third, the Examiner respectfully submits that Applicant is arguing from a flawed premise: Oesterling’s MVCU in fact does compare priorities, as described at, e.g., [0047], where Oesterling describes the MVCU receiving a low-priority message and determining that it should direct the vehicle to inhibit sending such messages in the future.
Next, Applicant argues that Cassidy is not properly combinable with Oesterling because Cassidy's “technical solution” is “completely different from the system of Oesterling,” that “the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Cassidy is clearly reasonably pertinent to the particular problem of accepting or rejecting connection requests from client devices at a remote processing center. 
Applicant’s remaining arguments are similar to or rely on the arguments already addressed above, and are moot or not persuasive for the same reasons as given above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is unclear because the limitation “the data packets received from the remote processing center and whose reception is confirmed by the remote processing center” lacks sufficient antecedent basis in the claim, and it is not clear whether “the data packets” is intended to refer to the same data packets that are sent to the remote processing center and whose reception is confirmed by the remote processing center, or instead is intended to refer to some received from the remote processing center. Stated another way, claim 8 first recites various instances of sending packets to the remote processing center (“a step of sending from the on-board device to the remote operations center data packets” and “confirmation of receipt of the data packets by the remote processing center”) but then later these same packets are apparently referred to as “the data packets received from the remote processing center”. Because the only data packets previously recited in the claim are the data packets sent to the remote processing center, the limitation will be interpreted as if it referred to those packets.
The Examiner recommends amending the claim so that it reads “a step of erasing/rewriting from the log memory the data packets sent to the remote processing center”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oesterling (US Pub. No. 2006/0194566).

Regarding claim 1, Oesterling shows a data transmission method between an on-board device (MVCU: see [0014] and [0018]) adapted to acquire data relating to motion and/or driving parameters of a vehicle (sensor and communications data: see [0018]-[0019]) and a remote processing center (a call center: see [0014] and [0018]), comprising the steps of: 

assessing by means of the on-board device if a logical condition is satisfied comprised in a plurality of possible logical conditions each associated with a respective type of event (e.g., determining whether each event that occurs has a priority value greater than a received priority value for that type of event: see Fig. 4 and [0053]-[0057]; note that this condition need not occur because the event does not need to have a priority value greater than a received priority value for that type of event); 
sending, if said logical condition is satisfied, by means of the on-board device, a data connection request message requesting connection to a mobile cellular radio network to request the establishment of a GPRS connection between the on-board device and the remote processing center, wherein the data connection request message includes at least one data identifying the type of event associated with the aforesaid logical condition and wherein said at least one data is an event type identifier assigned by the on-board device to the data connection request message (note that this step is not required by the claim because the precedent condition need not be met; see MPEP 2111.04(II)); 
receiving, if said logical condition is satisfied, the data connection request message connection at the remote processing center, by means of the mobile cellular radio network (note that this step is not required by the claim because the precedent condition need not be met; see MPEP 2111.04(II); 
processing, if said logical condition is satisfied, the data connection request message at the remote processing center to accept or reject the connection request based on said identifying 

Regarding claim 2, Oesterling shows the limitations of claim 1 as applied above, and further shows wherein the data connection request message comprises data identifying the on-board device and wherein, in the processing step the connection request is accepted or rejected also based on said data identifying the on- board device (note that this limitation merely further limits a step which is not required by the claim because the precedent condition need not be met; see MPEP 2111.04(II)).

Regarding claim 6, the combination shows the limitations of claim 1 as applied above, and further shows wherein said data connection request message is a Radius packet (note that this limitation merely further limits a step which is not required by the claim because the precedent condition need not be met; see MPEP 2111.04(II)).

Regarding claim 7, Oesterling shows the limitations of claim 1 as applied above, and further shows wherein the possible types of event include: filling of a given portion of the log memory; potential theft of the vehicle; potential accident of the vehicle; diagnostic alarm detected by the on-board device; request for assistance (e.g., at least a request for assistance in the form of a emergency button press: see Oesterling, Fig. 3, [0019], and [0049]).

Regarding claim 9, Oesterling shows a data transmission method between an on-board device (MVCU: see [0014] and [0018]) adapted to acquire data relating to motion and/or driving 
acquiring said data through the on-board device and storing them in a log memory of the on-board device (e.g., at least a necessary temporary memory and a storage device: see [0018] and [0048]); 
assessing by means of the on-board device if a logical condition is satisfied comprised in a plurality of possible logical conditions each associated with a respective type of event (e.g., determining whether each event that occurs has a priority value greater than a received priority value for that type of event: see Fig. 4 and [0053]-[0057]; note that this condition need not occur because the event does not need to have a priority value greater than a received priority value for that type of event); 
sending, if said logical condition is satisfied, by means of the on-board device, a data connection request message requesting connection to a mobile cellular radio network to request the establishment of a GPRS connection between the on-board device and the remote processing center, wherein the data connection request message is a Radius packet and includes at least one data identifying the type of event associated with the aforesaid logical condition and wherein said at least one data is an event type identifier assigned by the on-board device to the data connection request message (note that this step is not required by the claim because the precedent condition need not be met; see MPEP 2111.04(II)); 
receiving, if said logical condition is satisfied, the data connection request message connection at the remote processing center, by means of the mobile cellular radio network (note that this step is not required by the claim because the precedent condition need not be met; see MPEP 2111.04(II); 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (US Pub. No. 2006/0194566) in view of Cassidy (US Pub. No. 2012/0030326) and Mauti (US Pub. No. 2009/0180537)1.

Regarding claim 1, Oesterling shows a data transmission method between an on-board device (MVCU: see [0014] and [0018]) adapted to acquire data relating to motion and/or driving parameters of a vehicle (sensor and communications data: see [0018]-[0019]) and a remote processing center (a call center: see [0014] and [0018]), comprising the steps of: 
acquiring said data through the on-board device and storing them in a log memory of the on-board device (e.g., at least a necessary temporary memory and a storage device: see [0018] and [0048]); 

sending, if said logical condition is satisfied, by means of the on-board device, a data connection request message requesting connection to a mobile cellular radio network (a wireless carrier system: see [0023]) to request the establishment of a connection between the on-board device and the remote processing center (e.g., by uploading the information to the remote processing center: see [0046]-[0047]), wherein the data connection request message includes at least one data identifying the type of event associated with the aforesaid logical condition and wherein said at least one data is an event type identifier assigned by the on-board device to the data connection request message (e.g., a priority factor, along with the event information itself: see [0019], [0046], and [0047]); 
receiving, if said logical condition is satisfied, the data connection request message connection at the remote processing center, by means of the mobile cellular radio network (see [0047]); 
processing, if said logical condition is satisfied, the data connection request message at the remote processing center based on said identifying data (e.g., receiving the transmission, and processing it such as by identifying it as a low-priority message and directing the MVCU not to send further low-priority messages: see [0047]).
Oesterling does not explicitly show that the processing is to accept or reject the connection request (rather, Oesterling accepts the request, and then directs the vehicle not to make further low-priority requests, as described at [0047]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oesterling such that the remote processing center accepts or rejects the connection request in order to allow the processing center to dynamically throttle incoming connections based on its actual load, thereby preserving as much service quality for the client devices as possible.
Oesterling in view of Cassidy does not explicitly show that the connection is a GPRS connection.
Mauti shows requesting establishment of a GPRS connection (e.g., uploading data via a GPRS radio: see [0016], [0022], and [0026], and [0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Oesterling with the teachings of Mauti in order to allow the system to be compatible with standards-based GPRS communications providers, thereby increasing the coverage for the vehicle’s radio compared to, for example, a proprietary cellular protocol.

Regarding claim 7, the combination shows the limitations of claim 1 as applied above, and further shows wherein the possible types of event include: filling of a given portion of the log memory; potential theft of the vehicle; potential accident of the vehicle; diagnostic alarm .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (US Pub. No. 2006/0194566) in view of Cassidy (US Pub. No. 2012/0030326) and Mauti (US Pub. No. 2009/0180537), and further in view of Dolan (US Pub. No. 2013/0021904) 2.

Regarding claim 2, the combination shows the limitations of claim 1 as applied above, but does not explicitly show wherein the data connection request message comprises data identifying the on-board device and wherein, in the processing step the connection request is accepted or rejected also based on said data identifying the on- board device.
Dolan shows wherein a data connection request message comprises data identifying a device and wherein, in a processing step the connection request is accepted or rejected based on data identifying the device (e.g., where a request is accepted or rejected based on authentication credentials for a device: see [0045]-[0046] and [0060]-[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Oesterling with the teachings of Dolan in order to prevent unauthorized or low-priority devices from overloading the remote processing center.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (US Pub. No. 2006/0194566) in view of Doherty (US Pub. No. 2010/0035602).

Regarding claim 3, the combination shows the limitations of claim 1 as applied above, but does not explicitly show a step of identifying a subset of conditions in the plurality of conditions, wherein the assessment step comprises a step of verifying whether or not said logical condition belongs to said subset of conditions and, if this is verified, sending a USSD message and/or SMS from the on-board device to the remote processing center in addition to the GPRS connection request message.
Doherty shows identifying a subset of conditions in a plurality of conditions, wherein an assessment step comprises a step of verifying whether or not a logical condition belongs to said subset of conditions, and, if this is verified, sending a SMS from an on-board device to a remote processing center in addition to a data upload message (e.g., where an SMS is sent as an alert to a server based on recognition of a certain condition/parameter/criteria: see [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oesterling with the teachings of Doherty in order to allow the processing center to prepare for a data upload in advance, so that it can obtain the logged data as needed.

Regarding claim 4, the combination shows the limitations of claim 1 as applied above, but does not explicitly show wherein the assessment step comprises a step of assessing whether or not a given portion of the log memory was filled.
Doherty shows an assessment step comprising whether or not a given portion of a log memory was filled (a portion defined by a threshold amount of used memory: see [0052], [0055]).


Regarding claim 5, the combination shows the limitations of claim 4 as applied above, and further shows wherein said portion has a smaller size than the overall capacity of the log memory (necessarily the case, as the threshold could not be exceeded unless it was an amount less than the actual memory capacity of the device: see Doherty, [0052], [0055], as combined above).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (US Pub. No. 2006/0194566) in view of Cassidy (US Pub. No. 2012/0030326) and Mauti (US Pub. No. 2009/0180537), and further in view of Doherty (US Pub. No. 2010/0035602) 3.

Regarding claim 3, the combination shows the limitations of claim 1 as applied above, but does not explicitly show a step of identifying a subset of conditions in the plurality of conditions, wherein the assessment step comprises a step of verifying whether or not said logical condition belongs to said subset of conditions and, if this is verified, sending a USSD message and/or SMS from the on-board device to the remote processing center in addition to the GPRS connection request message.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Oesterling with the teachings of Doherty in order to allow the processing center to prepare for a data upload in advance, so that it can obtain the logged data as needed.

Regarding claim 4, the combination shows the limitations of claim 1 as applied above, but does not explicitly show wherein the assessment step comprises a step of assessing whether or not a given portion of the log memory was filled.
Doherty shows an assessment step comprising whether or not a given portion of a log memory was filled (a portion defined by a threshold amount of used memory: see [0052], [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Oesterling with the teachings of Doherty in order to give the system a chance to upload data before the device’s memory becomes too full to collect more data.

Regarding claim 5, the combination shows the limitations of claim 4 as applied above, and further shows wherein said portion has a smaller size than the overall capacity of the log .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (US Pub. No. 2006/0194566) in view of Cassidy (US Pub. No. 2012/0030326) and Mauti (US Pub. No. 2009/0180537), and further in view of RFC 2865 (“Remote Authentication Dial In User Service (RADIUS)”) 4.

Regarding claim 6, the combination shows the limitations of claim 1 as applied above, but does not explicitly show wherein said data connection request message is a Radius packet.
RFC 2865 shows a data connection request message in the form of a Radius packet (e.g., at least an Access-Request packet, see section 4.1 on pp. 17-18 which describes that the packet is an extensible request message that can contain hints to a server and which has an attributes section which can contain “any desired optional Attributes”; see also p. 4 which describes that servers which accept RADIUS packets can proxy the requests to other servers, and that vendors can add “new attribute values” as desired).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Oesterling with the teachings of RFC 2865 in order to provide an authentication system that prevents unauthorized users from accessing the system, and by providing the system in a standards-compliant way so as to be compatible with multiple implementation options.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (US Pub. No. 2006/0194566) in view of Tine (US Pub. No. 2014/0157344) and Chakravarty (US Pub. No. 2005/0160373).

Regarding claim 8, the combination shows the limitations of claim 1 as applied above, and further shows wherein the log memory comprises an area of memory (see Oesterling, [0048]), and wherein the method comprises, once the GPRS connection is established: a step of sending from the on-board device to the remote operations center data packets stored in the log memory (see Oesterling, [0047]-[0048]), but does not explicitly show:
a step of receiving at the on-board device a confirmation of receipt of the data packets by the remote processing center; 
a step of erasing/rewriting from the log memory the data packets received from the remote processing center and whose reception is confirmed by the remote processing center, indexing in the memory portions of memory that contain erased or rewritable data packets and portions of memory that contain data packets not yet sent to the remote processing center or data packets sent but for which the on-board device has not received a confirmation of receipt by the remote processing center.
Tine shows a step of receiving at an on-board device a confirmation of receipt of the data packets by the remote processing center (a notification message indicating that an upload of data has completed: see [0017]); and
a step of erasing/rewriting from the log memory the data packets received from the remote processing center and whose reception is confirmed by the remote processing center, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oesterling with the teachings of Tine in order to avoid inadvertently deleting data that has not actually been successfully uploaded to the remote processing center.
The combination does not explicitly show that the memory is FAT memory.
Chakravarty shows FAT memory with indexing (see [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Oesterling with the teachings of Chakravarty in order to use a well-supported filesystem for which development libraries are readily available. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (US Pub. No. 2006/0194566) in view of Cassidy (US Pub. No. 2012/0030326) and Mauti (US Pub. No. 2009/0180537), and further in view of Tine (US Pub. No. 2014/0157344) and Chakravarty (US Pub. No. 2005/0160373) 5.


a step of receiving at the on-board device a confirmation of receipt of the data packets by the remote processing center; 
a step of erasing/rewriting from the log memory the data packets received from the remote processing center and whose reception is confirmed by the remote processing center, indexing in the memory portions of memory that contain erased or rewritable data packets and portions of memory that contain data packets not yet sent to the remote processing center or data packets sent but for which the on-board device has not received a confirmation of receipt by the remote processing center.
Tine shows a step of receiving at an on-board device a confirmation of receipt of the data packets by the remote processing center (a notification message indicating that an upload of data has completed: see [0017]); and
a step of erasing/rewriting from the log memory the data packets received from the remote processing center and whose reception is confirmed by the remote processing center, indexing in the memory portions of memory that contain erased or rewritable data packets and portions of memory that contain data packets not yet sent to the remote processing center or data packets sent but for which the on-board device has not received a confirmation of receipt by the remote processing center (deleting or marking as safe to rewrite data which has been successfully uploaded: see [0017]).

The combination does not explicitly show that the memory is FAT memory.
Chakravarty shows FAT memory with indexing (see [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Oesterling with the teachings of Chakravarty in order to use a well-supported filesystem for which development libraries are readily available. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (US Pub. No. 2006/0194566) in view of Cassidy (US Pub. No. 2012/0030326), Mauti (US Pub. No. 2009/0180537), and RFC 2865 (“Remote Authentication Dial In User Service (RADIUS)”) 6.

Regarding claim 9, Oesterling shows a data transmission method between an on-board device (MVCU: see [0014] and [0018]) adapted to acquire data relating to motion and/or driving parameters of a vehicle (sensor and communications data: see [0018]-[0019]) and a remote processing center (a call center: see [0014] and [0018]), comprising the steps of: 

assessing by means of the on-board device if a logical condition is satisfied comprised in a plurality of possible logical conditions each associated with a respective type of event (e.g., determining whether each event that occurs has a priority value greater than a received priority value for that type of event: see Fig. 4 and [0053]-[0057]); 
sending, if said logical condition is satisfied, by means of the on-board device, a data connection request message requesting connection to a mobile cellular radio network (a wireless carrier system: see [0023]) to request the establishment of a connection between the on-board device and the remote processing center (e.g., by uploading the information to the remote processing center: see [0046]-[0047]), wherein the data connection request message includes at least one data identifying the type of event associated with the aforesaid logical condition and wherein said at least one data is an event type identifier assigned by the on-board device to the data connection request message (e.g., a priority factor, along with the event information itself: see [0019], [0046], and [0047]); 
receiving, if said logical condition is satisfied, the data connection request message connection at the remote processing center, by means of the mobile cellular radio network (see [0047]); 
processing, if said logical condition is satisfied, the data connection request message at the remote processing center based on said identifying data (e.g., receiving the transmission, and processing it such as by identifying it as a low-priority message and directing the MVCU not to send further low-priority messages: see [0047]).
accept or reject the connection request (rather, Oesterling accepts the request, and then directs the vehicle not to make further low-priority requests, as described at [0047]).
Cassidy shows receiving and processing a data connection request message, sent by a client device, at a remote processing center to accept or reject the connection request based on identifying data (e.g., accepting or rejecting a connection request based on data in the request indicating a priority in the form of a number of retry attempts: see [0019]-[0020], [0024], and [0050]-[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oesterling such that the remote processing center accepts or rejects the connection request in order to allow the processing center to dynamically throttle incoming connections based on its actual load, thereby preserving as much service quality for the client devices as possible.
Oesterling in view of Cassidy does not explicitly show that the connection is a GPRS connection.
Mauti shows requesting establishment of a GPRS connection (e.g., uploading data via a GPRS radio: see [0016], [0022], and [0026], and [0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Oesterling with the teachings of Mauti in order to allow the system to be compatible with standards-based GPRS communications providers, thereby increasing the coverage for the vehicle’s radio compared to, for example, a proprietary cellular protocol.

RFC 2865 shows a data connection request message in the form of a Radius packet (e.g., at least an Access-Request packet: see section 4.1 on pp. 17-18 which describes that the packet is an extensible request message that can contain hints to a server and which has an attributes section which can contain “any desired optional Attributes”; see also p. 4 which describes that servers which accept RADIUS packets can proxy the requests to other servers, and that vendors can add “new attribute values” as desired).
It would have been obvious to one of ordinary skill in the art to further modify the system of Oesterling with the teachings of RFC 2865 in order to provide an authentication system that prevents unauthorized users from accessing the system, and by providing the system in a standards-compliant way so as to be compatible with multiple implementation options.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that this rejection is a “backup rejection” made in accordance with MPEP 2120(I).
        2 Note that this rejection is a “backup rejection” made in accordance with MPEP 2120(I).
        3 Note that this rejection is a “backup rejection” made in accordance with MPEP 2120(I).
        4 Note that this rejection is a “backup rejection” made in accordance with MPEP 2120(I).
        5 Note that this rejection is a “backup rejection” made in accordance with MPEP 2120(I).
        6 Note that this rejection is a “backup rejection” made in accordance with MPEP 2120(I).